PER CURIAM.
The petitioners complain because the general counsel for the National Labor Relations Board has refused to institute proceedings for unfair labor practices against certain local unions. The allegation is that petitioners are entitled, under the Constitution of the United States, to judicial review of the general counsel’s action since, say petitioners, that action deprives them of some property right which-they hold under the common law of Pennsylvania. There is, obviously, no final order of the Board for us to review. And except in a limited number of circumstances our jurisdiction is limited to final orders. National Labor Relations Act § 10(f), 29 U.S.C.A. § 160(f). The very point raised by appellant, that is, the authority of a Court of Appeals to review a refusal by general counsel to act in a particular matter was before this Court in Insurance Workers International Union, A.F.L.C.I.O. v. N. L. R. B., No. 13,-088, and the petition for review was dismissed on January 19, 1960. Certiorari was denied by the Supreme Court, 1961, 363 U.S. 806, 80 S.Ct. 1238, 4 L.Ed.2d 1147. A similar situation was presented to this Court in Janek v. N. L. R. B., No. 13,738, and petition for review was likewise dismissed for want of jurisdiction on September 8, 1961.
The petition in this case will be dismissed for want of jurisdiction.